           Case 8:21-bk-10958-ES Doc 126 Filed 08/04/21 Entered 08/04/21 21:44:17                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 21-10958-ES
Plamex Investment, LLC                                                                                                 Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Aug 02, 2021                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 04, 2021:
Recip ID                 Recipient Name and Address
db                     + Plamex Investment, LLC, 6988 Beach Blvd, Suite B-215, Buena Park, CA 90621-6822

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 04, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 30, 2021 at the address(es) listed below:
Name                               Email Address
Amir Gamliel
                                   on behalf of Creditor Wells Fargo Bank National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11,
                                   Commercial Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the Holders of any
                                   amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com

Daniel A Lev
                                   on behalf of Interested Party Courtesy NEF dlev@sulmeyerlaw.com ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Jeffrey S Shinbrot
                                   on behalf of Creditor Cross Creek Enterprises Inc. jeffrey@shinbrotfirm.com sandra@shinbrotfirm.com

Juliet Y Oh
                                   on behalf of Debtor 3100 E. Imperial Investment LLC jyo@lnbyb.com, jyo@lnbrb.com

Juliet Y Oh
                                   on behalf of Debtor Plamex Investment LLC jyo@lnbyb.com, jyo@lnbrb.com

Kyle J Mathews
         Case 8:21-bk-10958-ES Doc 126 Filed 08/04/21 Entered 08/04/21 21:44:17                                                  Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0973-8                                          User: admin                                                       Page 2 of 2
Date Rcvd: Aug 02, 2021                                       Form ID: pdf042                                                  Total Noticed: 1
                             on behalf of Creditor Beach Orangethorpe LLC and Beach Orangethorpe II, LLC kmathews@sheppardmullin.com

Monica Y Kim
                             on behalf of Debtor 3100 E. Imperial Investment LLC myk@lnbyb.com, myk@ecf.inforuptcy.com

Monica Y Kim
                             on behalf of Debtor Plamex Investment LLC myk@lnbyb.com, myk@ecf.inforuptcy.com

Nancy S Goldenberg
                             on behalf of U.S. Trustee United States Trustee (SA) nancy.goldenberg@usdoj.gov

Robert E Opera
                             on behalf of Creditor Northgate Gonzalez Markets ropera@wghlawyers.com
                             jmartinez@wghlawyers.com;mweinberg@wghlawyers.com

Ron Bender
                             on behalf of Debtor 3100 E. Imperial Investment LLC rb@lnbyb.com

Ron Bender
                             on behalf of Debtor Plamex Investment LLC rb@lnbyb.com

Ronald N Richards
                             on behalf of Interested Party Courtesy NEF ron@ronaldrichards.com morani@ronaldrichards.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov


TOTAL: 14
Case 8:21-bk-10958-ES Doc 126 Filed 08/04/21 Entered 08/04/21 21:44:17                             Desc
                    Imaged Certificate of Notice Page 3 of 4

     1   RON BENDER (SBN 143364)
         MONICA Y. KIM (SBN 180139)
     2   JULIET Y. OH (SBN 211414)
     3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.       FILED & ENTERED
         10250 Constellation Boulevard, Suite 1700
     4   Los Angeles, California 90067
         Telephone: (310) 229-1234                            JUL 30 2021
     5   Facsimile: (310) 229-1244
         Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COMCLERK U.S. BANKRUPTCY COURT
     6                                                            Central District of California
                                                                  BY duarte     DEPUTY CLERK
         Attorneys for Chapter 11 Debtors and
     7   Debtors-in-Possession
     8

     9                        UNITED STATES BANKRUPTCY COURT
    10                         CENTRAL DISTRICT OF CALIFORNIA
    11                                  SANTA ANA DIVISION
    12
         In re:                                    Lead Case No.: 8:21-bk-10958-ES
    13

    14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
         Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
    15
                Debtor and Debtor in Possession.   Chapter 11 Cases
    16   _________________________________
    17   In re:                                    ORDER APPROVING STIPULATION TO
                                                   &217,18( +($5,1* 21 '(%725¶6
    18   3100 E. IMPERIAL INVESTMENT,              MOTION AUTHORIZING THE DEBTOR
         LLC, a Delaware limited liability         TO USE CASH COLLATERAL
    19   company,
                                                   Hearing:
    20         Debtor and Debtor in Possession.    Date:    August 19, 2021
    21   _________________________________         Time:    10:30 a.m.
                                                   Place:   Zoom.Gov
    22      Affects both Debtors

    23     Affects Plamex Investment, LLC only
    24     Affects 3100 E. Imperial Investment,
    25   LLC only

    26
    27

    28



                                                    1
Case 8:21-bk-10958-ES Doc 126 Filed 08/04/21 Entered 08/04/21 21:44:17                            Desc
                    Imaged Certificate of Notice Page 4 of 4

     1           The Court, having considered the Stipulation WR &RQWLQXH +HDULQJ RQ 'HEWRU¶V 0RWLRQ

     2   Authorizing the Debtor to Use Cash Collateral (³Stipulation´  by and between Plamex
     3   ,QYHVWPHQW //& D 'HODZDUH OLPLWHG OLDELOLW\ FRPSDQ\ ³Plamex´ RU ³Debtor´), debtor and
     4   debtor in possession in the above-referenced Chapter 11 bankruptcy case, and Wells Fargo Bank,
     5   National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11, Commercial
     6   Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the Holders of any
     7   Related Serviced Subordinate Companion Loan or Serviced Companion Loan ³Secured
     8   Creditor´ DQGWKHGRFNHWRIWKH'HEWRU¶VFDVHDVDZKROHDQGJRRGFDXVHDSSHDULQJWKHUHIRU

     9   the Court HEREBY ORDERS AS FOLLOWS:
    10           A. The Stipulation is approved.
    11           B. The hearing on thH'HEWRU¶Vuse of cash collateral is continued to October 21, 2021 at
    12   10:30 a.m. WKH³Continued Hearing´ 
    13           C.      TKH'HEWRU¶VVXSSOHPHQWDOSOHDGLQJVLQVXSSRUWRILWVXVHRIFDVKFROODWHUDOshall
    14   be filed by not later than 17 days prior to the Continued Hearing,
    15           D.     Any RSSRVLWLRQ WR WKH 'HEWRU¶V XVH RI FDVK FROODWHUDO shall be filed by not later
    16   than 10 days prior to the Continued Hearing.

    17   IT IS SO ORDERED
    18                                                    ###
    19

    20

    21

    22

    23

    24 Date: July 30, 2021

    25

    26
    27

    28



                                                           2
